 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRetail Clerks Union Local 455, chartered by UnitedFood and Commercial Workers InternationalUnion, AFL-CIO' and Roy Baldit. Case 23-CA-6998September 29, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn June 10, 1980, Administrative Law JudgeJennie M. Sarrica issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed a brief in support of the Administra-tive Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,2and conclusions3of the Administrative Law Judgeand to adopt her recommended Order, as modifiedherein.4ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-' The name of Respondent has been amended to reflect the changebrought about by the merger of Retail Clerks International Union andAmalgamated Meat Cutters and Butcher Workmen of North America, onJune 7, 1979.2 Respondent has excepted to certain credibility findings by the Ad-ministrative Law Judge. It is the Board's established policy not to over-rule an administrative law judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect. Standard Dry Wall Products. Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefullyexamined the record and find no basis for reversing her findings.3 In adopting the Administrative Law Judge's finding that Respondentviolated Sec. 8(a)(3) by terminating Baldit, we agree with her conclusionthat the circumstances surrounding the discharge-including, inter alia,the timing of the discharge and its pretextual nature-warrant drawing aninference of Respondent's knowledge of Baldit's union activity. Accord-ingly, we find it unnecessary to pass on the propriety of the Administra-tive Lasw Judge's comments concerning the possible application of the"small-plant" doctrine to the facts of this case.4 In par. (b) of her recommended Order, the Administrative LawJudge used the board cease-and-desist language, "in any other manner."However, we have considered this case in light of the standards set forthin Hickmoll Foods, Inc., 242 NLRB 1357 (1979), and have concluded thata broad remedial order is inappropriate since it has not been shown thatRespondent has a proclivity to violate that Act or has engaged in suchegregious or widespread misconduct as to demonstrate a general disre-gard for the employees' fundamental statutory rights. Accordingly, weshall modify the recommended Order by substituting the narrow injunc-tive language, "in any like or related manner"Member Jenkins would provide interest on the hackpay award in ac-cordance with his partial dissent in Olympic Medical Corporation, 250NLRB 146 (1980).252 NLRB No. 60fled below, and hereby orders that the Respondent,Retail Clerks Union Local 455, chartered byUnited food and Commercial Workers Internation-al Union, AFL-CIO, Houston, Texas, its officers,agents, and representatives, shall take the action setforth in the said recommended Order, as so modi-fied:1. Substitute the following for paragraph l(b):"(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL. NOT discriminatorily dischargeour employees because of their known or sus-pected union activities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL offer Roy Baldit immediate andfull reinstatement to his former position asbusiness agent or, if that job no longer exists,to a substantially equivalent job, without prej-udice to his seniority and other rights andprivileges previously enjoyed, and make himwhole for any loss of pay he may have suf-fered as a result of the discrimination practicedagainst him, plus interest.RETAIL CLERKS UNION LOCAL 455,CHARTERED BY UNITED FOOD ANDCOMMERCIAL WORKERS INTERNA-TIONAL UNION, AFL-CIODECISIONSTATEMENT OF THE CASEJENNIE M. SARRICA, Administrative Law Judge: Thisis a proceeding under Section 10 of the National LaborRelations Act, as amended (29 U.S.C. 151, et seq.), here-inafter referred to as the Act. Based on charges filed onApril 3, 1978,1 a complaint was issued on June 5, pre-senting allegations that Retail Clerks Union Local 455,chartered by United Food and Commercial Workers In-ternational Union, AFL-CIO,2hereinafter referred to asl All dates are in 1978 unless otherwise indicated2 As amended at the hearing in accordance with the answer.432 RETAIL CLERKS UNION LOCAL 455meaning of Section 8(a)(3) and (1) and Section 2(6) and(7) of the Act. Respondent filed an answer denying thatit committed the violations of the Act alleged. Upon duenotice, the case was heard before me at Houston, Texas,on July 6 and 7. Representatives of all parties entered ap-pearances and had an opportunity to participate in theproceeding.Based on the entire record, including my observationof the witnesses, and after due consideration of briefsfiled by the General Counsel and by Respondent, and ofarguments presented, I make the following:FINDINGS AND CONCIUSIONSI. JURISDICTIONRespondent admits, and I find, that it is a voluntaryunincorporated association and a local union charteredby the Retail Clerks International Union, herein calledthe International, which is affiliated with the AFL-CIO.Respondent's principal office and headquarters are locat-ed in Houston, Texas, where it is engaged in the endeav-or of organizing employees of employers who are en-gaged in commerce and in industries affecting commercewithin the meaning of the Act, and dealing with suchemployers concerning wages, hours, and working condi-tions of their employees. Respondent also admits that atall times material herein it has maintained collective-bar-gaining agreements with various such employers and, asa labor organization, it employs clerical employees, orga-nizers, and business agents.Respondent further admits, and I find, that in thecourse of these operations it collects dues and fees fromits approximately 10,000 members and annually transmitsa portion thereof in the form of a per capita tax to theInternational located in Washington, D.C., and thatduring the past calendar year, a representative period,Respondent received gross revenues in excess of$100,000 and transmitted in excess of $50,000 directly tothe International office in Washington, D.C.Contrary to Respondent, I find that it is, and has beenat all times material herein, an employer within themeaning of Section 2(2) of the Act engaged in commerceand activities affecting commerce within the meaning ofSection 2(6) and (7) of the Act.3It. THE LABOR ORGANIZATIONIt is alleged in the complaint, admitted in the answer,and I find, that International Representatives Associ-ation, herein called the IRA (to avoid confusion withRespondent which is also a union) is, and has been at allmaterial times, a labor organization within the meaningof Section 2(5) of the Act.3 In its answer. Respondent denied that it "is engaged in business,trade, traffic, transportation, or communication within the literal meaningof Sec. 2(6) and (7) of the Act " The issue thus raised is too well settledto warrant discussion beyond citing Respondent to the Supreme Court'sopinion in Office Emplovees Inlernauional Union, Local No. I vN.L.R.B., 353 US. 313 (1957). and subsequent Board cases involvingunions as employersIII. TH}I AII E(itI) UNFAIR ABOR P'RACTICI.A. The IssueWhether an inference of knowledge of union activityand suspicion of Roy Baldit's culpability is supported bythe circumstantial evidence sufficient to warrant a find-ing that Respondent discharged Baldit, a business agent,because he joined or assisted the IRA or engaged inother concerted activities, in violation of Section 8(a)(3)and (1) of the Act.B. Uncontested AllegationsIt is alleged in the complaint, and admitted in theanswer, that Respondent's president, Ray Wooster, andits executive assistant to the president, James Phillips, areagents of Respondent and supervisors within the mean-ing of Section 2(11) of the Act, and that on March 31,1978, Respondent discharged Business Agent Roy Baldit.C. CredibilityJohn P. McCauley is a business agent of Respondentwho has been with that organization since its inceptionand who, according to Wooster, was with it when thepay was much less, stayed with it through hard times,and helped build it. I was profoundly impressed with thecandid and courageous testimony of McCauley, with theawareness of events he exhibited, with the depth of hisunderstanding, with the sense of fairness and responsibili-ty he displayed, with the sincerity and honesty conveyedby his demeanor, and with the total integrity of the man.Indeed, it is rare that I have encountered a witness asconvincingly devoted to such frank disclosure of, andcareful hewing to, the truth. Consequently, I credit thetestimony of John McCauley in every significant respectand discredit any and all testimony that may be contra-dictory to or inconsistent with his version of events.As a contract in demeanor, Wooster displayed an atti-tude of emotional willfulness, self-righteousness and ea-gerness for self-justification on every point to a degreewhich so permeated his conduct as a witness that itseems apparent even in the printed record. Additionally,there are numerous internal inconsistencies in his testimo-ny as well as conflicts with statements in the affidavit hegave the Board agent shortly after the events herein. Iam unable to find him a reliable witness and thereforehave detailed his testimony primarily for its admissionsand to reveal the use he made of his sophistication inlabor relations to advance his position, in order that hispurpose might be more clearly perceived.Other credibility rulings will appear where relevantand necessary.D. BackgroundEvidence presented relevant to animus rests primarilyupon the openly expressed attitude of Wooster towardthe International Representatives Association (a labor or-ganization that represents the representatives employedby the International of Respondent and the organizersand business agents employed by the various local unionschartered by that International), since its initial formation433 DECISIONS OF NATIONAL LABOR RELATIONS BOARDin 1974. Wooster admitted that he openly and repeatedlyexpressed his views whenever the subject of the IRAarose, and that he made his views known to the organiz-ers and business agents on Respondent's staff, individual-ly or in groups, over this period of time up to and in-cluding the period involved herein. Accordingly, Icannot credit testimony of any business agent to the con-trary. In his testimony Wooster unhesitatingly and emo-tionally expressed his strong sentiment that the Interna-tional Representatives Association was not in the best in-terest of the Retail Clerks International, Respondent, orits membership; that he did not consider himself or hisstaff to be "employees" in any true sense, but rathermerely members of the Retail Clerks Union; and that tojoin the International Representatives Association wouldbe no different than "if I owned a company and I orga-nized against myself. You don't do it ...and that's ex-actly what we would be doing."4McCauley testified that at a training seminar in Boul-der, Colorado, in August 1974, when an announcementwas made during a dinner inviting those present to anIRA meeting to follow, Wooster let it be known to thestaff members present at his table that he disapproved ofany attendance at such meeting or any contact with theIRA by any member of his staff. On that occasion Woos-ter a, nounced to those at the table that he would fireany .:presentative that attended the meeting or who hadanything to do with IRA. Most of the business agentspresent assured him that they were not going to attendthe IRA meeting.Until this occasion McCauley had not heard of IRAand began to make inquiry to others at the table about it.McCauley was advised by an associate to "just stayaway from it," whereupon Wooster instructed Phillips toarrange a meeting with all of their staff for the purposeof explaining "everything" to them. Later, such a meet-ing was held in one of the hotel rooms at which Woostertold staff members to stay away from the IRA because itmeant trouble for the organization, and that he felt thatanybody who got involved with IRA was not for Re-spondent. Upon reassurance from staff members thatthey did not have anything to do with IRA, Woostertold them that anyone who did become involved wouldbe terminated.Consistent with the foregoing, Gary Ingle, a vicepresident of IRA, testified that after the meeting an-nouncement at Boulder, Wooster declared to a group inthe hotel lobby that if any of his business agents attendedthe IRA meeting he would fire them; later in the week atone of the seminar meetings Wooster stated that IRAwas out to destroy the organization (Retail Clerks); andat various other times throughout the seminar Woosterwas heard to make other comments expressing his vehe-ment dislike for the IRA. Ingle admitted that Woosterwas not the only executive officer he heard making suchstatements at that conference. In contrast, Wooster4This assertion by Wooster paraphrases an argument that was rejectedand settled long ago (see Retail Clerks International Association. AFL-CIO, 153 NLRB 204, 221-225 (1965), enfd. 366 F.2d 642 (D.C. Cir.1966), cert. denied 386 U.S. 1017 (1967)), and is presented only to show acontinuing attitude of rejection by Wooster, and, therefore, Respondentof established case law and labor law principles.claimed that he spent most of his time at the Boulderconference playing cards in the rooms. I do not accept asvalid the picture of a low profile Wooster attempts topaint.During the fall cleanup campaign of 1976,5while In-ternational representatives were present in Respondent'slocal territory to assist the staff, McCauley was calledinto Phillips' office by Respondent's recording secretary,Steve Marek. Marek asked McCauley whether he knewanything about the IRA. McCauley responded that hedid not. Marek then asked McCauley whether he hadsigned a card. McCauley responded, "No, but I wouldsign one if I wanted to." Marek stated that he had togive assurances to Wooster that McCauley had notsigned an IRA card. McCauley replied, "Well, I haven't,but I will sign one if I get good and ready." McCauleysubmitted his itinerary and left the office with Interna-tional Representative Ida Daniels. When he arrived atthe first store on his itinerary he received a message tocall Wooster at a phone number in San Antonio. Hemade the call and in the ensuing conversation Woosterasked McCauley whether he had told Marek he wouldsign an IRA card if he got good and ready. McCauleyadmitted he had so stated. Wooster then told McCauleythat if he did so, Wooster would fire him. Wooster as-serted he knew --hat was best, and advised McCauleynot to get involved. McCauley reiterated that he had notsigned an IRA card but would if he so chose and furtheradvised Wooster that if he decided to do so he wouldnot only let Wooster know but would sign it in Woos-ter's presence. Wooster thanked McCauley for nothaving signed a card. Wooster admitted that a conversa-tion took place but recalled only that he said to McCau-ley, "John, I understand the IRA is attempting to orga-nize the guys again."Roy Baldit was an official of IRA serving as its VicePresident for the South Central Division from 1975 untilhis employment by Respondent in early 1977. Baldit hadbeen an organizer for Respondent for about 8 months in1972-73, following which he was employed for 4 yearson the staff of the International as a representative.Baldit was interviewed by Wooster for employment withRespondent in April 1977. At that time Wooster indicat-ed that he was looking for an experienced organizer andBaldit would be an asset, but brought up the subject ofthe IRA and frankly stated that in his view it wouldserve no purpose in a local union; that it was destroyingthe International; and that he was strongly opposed to it.Baldit responded that his only concern was with becom-ing employed with Respondent and "getting off theroad." Baldit assured Wooster he would do the best jobfor Wooster that he had learned to do. Baldit was hired.Wooster testified that he knew of Baldit's past associ-ation and position with the IRA when he hired Baldit.In May 1977, Wooster and Ingle were in Dallas at thesame hotel attending to separate business matters and haddinner together. Ingle was trying to contact one of Re-A "clean-up" campaign is a drive to sign up as many members aspossible. It usually takes place in the fall of the year and Internationalrepresentatives are assigned to assist local business agents in this endeav-or.434 RETAII. CLERKS UNION LO.()CAI. 455spondent's business agents whom he understood had in-formation which could help in processing a grievanceIngle was handling for a discharged International repre-sentative. On this occasion Wooster asked Ingle, "Gary,when are you going to stop trying to organize my busi-ness representatives?" During this dinner, Wooster wasvery vocal in expressing his dislike for IRA and his con-viction that it was out to destroy the Retail Clerks orga-nization. Wooster also asserted he knew that "none of hisguys would ever go against him .... If any .. .everdid, they knew what the end result would be." Woosteralso claimed to have knowledge concerning the dis-charged International representative Ingle was defendingand volunteered his advice that Ingle drop the matter.In mid-January 1978, after Baldit was promoted tobusiness agent by Respondent, Ingle had another occa-sion to engage in conversation with Wooster. At thattime Ingle asked Wooster how Roy Baldit was doing.Wooster replied that "Roy was doing me a good job."According to Wooster. his reply was simply "great."E. The Organizing ActivitiJohn McCauley was taking a -week vacation March20 through 24, 1978, during which time he originated theIRA movement among Respondent's staff. On March 23,McCauley obtained a supply of IRA authorization cardsand signed one. He also talked to 9 of the 16 businessagents of Respondent about signing such authorizationsin an attempt to obtain a majority. On Sunday, March26, McCauley went to the home of Business Agent MikeWoods to obtain his signature on an authorization card,and together they went to Business Agent John Powell'shome for the same purpose. Powell joined them as theyproceeded with their solicitation to the homes of otherbusiness agents. When they arrived at Baldit's house,McCauley had only a limited supply of blank cards left.Baldit signed a card and supplied McCauley with addi-tional cards from his IRA files. Baldit also contacted twobusiness agents located in other cities about signing anIRA authorization card and supplied McCauley withother material and information on IRA organizing proce-dures. The three solicitors did not tell other staff mem-bers they wanted to keep their activities secret. They diddecide among themselves that they were going to keepquiet until they had a majority and had decided whatthey wanted to do with it.In the office on Tuesday, March 28, Baldit participat-ed with other employees in discussing the desirability ofholding a strategy meeting of card signers since they hadobtained a majority. That evening Respondent held amembership meeting related to formulating contract de-mands for negotiations with the Eagle Discount Stores,at which Recording Secretary Steve Marek presided.During a recess of the meeting McCauley and Baldittalked with various of Respondent's business agents pres-ent and they agreed to hold an IRA strategy meeting forthemse!ies on Thursday evening, March 30, at the PizzaHut. Invited to the Pizza Hut meeting were those busi-ness agents who had signed cards and who would be intown at the appointed time.On March 29, the IRA held a meeting in Dallas for allInternational representatives. During the meeting Ingle'swife entered and announced to Ingle that he had "an im-portant telephone call from McCauley." InternationalRepresentative, Lois Johnson, who was seated next toIngle, immediately left the meeting. On March 30. John-son appeared at the office of Respondent at Houston.James Phillips could not remember whether he talkedwith Johnson shortly before, or after, he talked toEvelyn Wynn that day.Present at the March 30 Pizza Hut meeting, whichstarted at 9 p.m. were Baldit, Jackie Cox, McCauley,Powell (who had been all day on a fishing trip withWooster), C. B. Smith, and Mike Woods. Baldit broughtto this meeting copies of several contracts between theIRA and various local unions which he distributed tothose present. He also handled the attendance sheet forthe group. It was observed that they now had a majorityon the basis of the signed cards and the question wasposed as to what approach they should take. One of thegroup suggested that they arrange a meeting with Woos-ter and try to work out their problems with him, pro-ceeding further only if it became necessary.sAt that point Business Agent Richard Elliott arriveduninvited.6McCauley recalled that Elliott walked in, satdown and demanded to know "what this was about,"and why he was not invited. Powell told Elliott that, forone thing, he was one of the problems concerning whichthey were holding the meeting. (Admittedly, Elliott fre-quently played cards with Wooster in the office.) Adebate with Elliott regarding favoritism and "pet-ism" atthe local followed. Finally, Elliott stated he knew thatthe meeting was about the IRA; that Wooster had donea lot for all of them;7and "he" (no clarification, presum-ably Elliott) felt "this was wrong; the IRA was going todestroy the organization," a theme frequently voiced byE [lliol testified that he had not been invited but that he received ananon mous phone call by "somebody a male voice" telling him thatihere was going to be a private meeting of all "representatives" atl smepizza place and that he "ought to attend." Elliott called the homes ofPowell Smith, and Cox and, being unable to contact any one of them heset out to locale the group. Elliott drove by one pizza place but couldnot identify anyone he recognized through the windows or any fellowemployees' automobiles. so he drove to another pizza place where hefound the automobiles and then the group of employees Elliott parkedhis car and joined the group where they were seated. I do not credit El-liott's testimony that he could not identify the caller or that he thought itwas a political meeting the group was holding. It is simply incredible tobelieve that a man of his age and station would go out at that time ofnight, after a day's work, searching for other business agents at such anindefinite location on a tip by an unknown caller and a mere suspicion ofsome ague "political activity" among his fellow employees, which he.himself, labeled as not significant enough to warrant the "nervousness"and "clammishness" displayed by the group which he observed upon hisarrial.I also do not credit Elliott's denial that he mentioned Wooster's nameduring the exchange with the other business agents This is in direct con-tradiction of the testimony of John McCauley who I have found mostreliable. Nor can I give any credence to his denial that he contactedeither Wooster or Phillips after the Pizza Hut meeting. This is not tohold the contrary of Elliott's testimony to be true. Such a finding mustrest upon other evidence and inferences. Cf. Alvin J. Bart and Co.. Inc.,236 NI.RB 242 (1978), cited by the General Counsel. In this regard Inote that Elliott was not asked whether Wooster or Phillips contactedhim Elliott lives in the home adjoining that of Wooster. Whenever it ispractical, they share a ride to and from the office. Wooster denied thathe recei, ed a telephone call from an employee that evening but was notasked s hether he visited Elliott, whose comings and goings he couldreadils ,bsere415 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWooster. Elliott then entered an attack upon the Interna-tional representatives as lazy people, which broughtabout a debate between him and Baldit.Elliott demanded an authorization card and Woodstold McCauley to give him one. McCauley did so andasked Elliott to sign. Elliott refused, saying he "wouldlet McCauley know on Monday; that Ray (Wooster) wasunhappy with the situation," and "he" (no clarification,again presumably Elliott) did not feel this was best forthe organization. Elliott added he was going to be herefor his 20 years (obviously referring to retirementtenure). McCauley countered with a declaration that hetoo was going to be with the organization his 20 years.There followed an exchange between Elliott andMcCauley about the use of vacation time (apparently al-luding to the fact that McCauley was organizing whiletaking his vacation), whereupon Elliott left the table toget a beverage. While he was away the others presentdecided to leave the Pizza Hut and regroup elsewhere.They then began to leave separately.From an appointed place they went to Powell's homewhere they telephoned fellow card signers who were outof town and decided to send Wooster a telegram advis-ing him of the organizing activity, of their majoritystatus, and of the IRA claim of representation. The tele-gram to Wooster, drafted by Baldit, was telephoned inby McCauley from Powell's house that evening withinstructions to the carrier that it was to be delivered toWooster over the telephone by 8:30 the next morning.McCauley later received confirmation that the telegramwas physically delivered at Respondent's office at 11o'clock the next morning, but no report was received asto whether, or at what time, it was telephoned to Woos-ter.Wooster testified that he received the telegram fromhis secretary around 10 o'clock on the morning of March31 and that around 11 o'clock the contents of the tele-gram were read to him personally by Gary Ingle overthe telephone, at which time he questioned the IRA's-majority status and hung up the phone. Ingle testifiedthat lie began trying to reach Wooster by telephoneearly on March 31. At 9:13 a.m. he was told Woosterwas in the office but was in a meeting and could not bedisturbed. Ingle finally reached Wooster at 10:21 atwhich time he asked whether Wooster had received thetelegram. Wooster replied he had not. Ingle then pro-ceeded to read the telegram to Wooster, whereuponWooster said, "I don't believe you have a majority," andhung up.8I find Wooster's recollection of the timing and se-quence unreliable and credit Ingle's testimony in this re-spect. Admittedly, Ingle read the telegram to Woosteron the telephone after Wooster said he had not receivedit. The confirmation on its delivery establishes the timeas 11 a.m. I find that Wooster reversed the sequence.The testimony does not establish as a fact but does allowfor the possibility that the message on the telegram wastelephoned to Wooster early that morning in accordancewith the instructions given. This would account for thedelay in the physical delivery of the message and would8 The Union lost a subsequent Board-conducted election.not be inconsistent with Wooster's reply to Ingle that hehad not yet received the telegram. It could also explainwhy Ingle was told earlier that Wooster was in confer-ence and could not be disturbed at the very time Phillipswas in the process of firing Baldit, and Wooster wasstanding by in his office to concur in that action.F. The Discharge of BalditWhen Baldit was hired by Wooster as an organizer inApril 1977, he was assigned to work as a coordinator incharge of the efforts of a team consisting of himself andtwo other organizers.9In September, Baldit received araise. In November, Baldit was asked by Phillips wheth-er he was interested in being promoted to business agent.During December, Baldit was assigned a zone or terri-tory part of which had been handled by a BusinessAgent Ray Davila, who had resigned, and the rest en-compassing a territory previously handled by MikeWoods. The latter introduced Baldit to some of theunion stewards in that area. This zone covered 1,000 em-ployees in over 30 stores. Baldit was told to take care ofthe outstanding problems but to continue the three on-going organizing campaigns. He spent approximately onehalf of his time in organizing and the other half in servic-ing outstanding problems of employees in stores in hiszone represented by Respondent. In early January 1978,Baldit began to function full time as a business agent andwas given a raise.Baldit received no specific training in the duties ofbusiness agent, and was not given a copy of the businessagents' manual, but on request received advice and infor-mation from other business agents as to what to do ingiven circumstances, what forms to use, and what paper-work and reports were required.°0Baldit knew, howev-er, that his job required him to sign up new membersand to take care of grievances or Respondent couldincur financial responsibility. During this time Baldit wasalso assigned to help in various organizing activities. Therecord indicates there were 2 days during the week ofJanuary 20, 2 days in early February, and 6 days in mid-February during which Baldit was sent out of town onspecific organizing efforts.'t Also during this period, onBD aldit testified that the team participated in seven campaigns duringthis period, of which four were successful, one was lost, and the Re-spondent withdrew from two because of insufficient interest after thecompany there enforced a no-solicitation rule causing Baldit to be arrest-ed for criminal trespass following which Respondent's counsel suppliedguidelines for handbilling by the team of organizers.in McCauley testified that the standard instructions to business agentswere that their primary duty was to sign up new members. If there weregrievances they were to try to resolve them and avoid as many griev-ances as possible. If a business agent was having any problems he was toconfer with Phillips and/or Wooster for assistance in getting them set-tled. Any call received in the office relating to a problem was pointedout to the business agent by Phillips or Wooster so that the businessagent could work on that specifically and any "grievances that you don'thave time for are in your file [until] you get to them."I do not consider as worthy of detail here supposed failures of per-formance or alleged oral reprimands by Phillips or Wooster while Balditwas an organizer. Clearly, Baldit's work performance was sufficiently dis-tinguished for him to have received a raise in 6 months and to be offeredthe advancement to business agent only 2 months later. Surely, if hiswork as an organizer was so reprehensible as to be considered now as areason for discharge as a business agent. Respondent would not haveContinued436 RETAIL CLERKS UNION LOCAL 455one occasion a senior business agent, Rayford Russell,was assigned to go to the Freeport area with Baldit 2 tohelp deal with some problems which were a part of alongstanding chainwide grievance caused by the Wein-garten management assigning employees out of classifica-tion. This matter grew out of a company policy institut-ed in September 1977, referred to as the "Budget Chop-per," wherein "baggers" or "sackers" were being as-signed to do the work of "stockers" and "checkers." Asa result, the latter classifications were losing hours-aproblem which could not be settled on a single store orsingle zone basis. Uncontradicted testimony indicates thatPhillips had filed a general grievence on a chainwidebasis covering this policy and its application.Baldit denied that there were any problems with hiswork about which he had occasion to sit in Wooster'soffice to discuss, or that Wooster ever brought any to hisattention. Nor did he receive any criticism or reprimand,oral or written. There were two occasions when Phillipsbrought problems to his attention and instructed him intheir handling. The first was when he took over thezone. Phillips told him to go to Weingartens #98 whereBillie Brockett was the steward, talk to the individuals,and curb a petition being circulated to have Brockett re-moved as steward. 1 The other involved Weingartens#81 where Evelyn Wynn was steward. Phillips toldBaldit to give Wynn more attention.14Shortly after he arrived at the office around 9 o'clockon the morning of March 31, 1978, Baldit was summonedto Phillips' office. Baldit testified that Phillips told himthere were complaints that Baldit was not doing a goodjob as a business agent. Phillips stated that all Baldit wasinterested in was a paycheck and that he, Phillips, hadno alternative but to recommend the discharge of Baldit.continued to use him, taking him away from business agent duties in hiszone, to help in Respondent's various organizing activities for differinglengths of time.12 Other than this occasion, Phillips could not recall whether he hadassigned another business agent to work with Baldit stating: " assignpeople to work with a lot of people." Other testimony reveals that Rus-sell was assigned by Phillips to work with Business Agent ArelenCarrow for a period of 2 weeks and that McCauley has similarly workedwith Business agents Davila and Woods as well as going out in theirplace to handle problems concerning which Phillips or Wooster had re-ceived complaints.13 Baldit went to the store and was successful in quashing the petition.He testified that he heard no more about it. Brockett, a witness called byRespondent, testified that although at first she thought Baldit was thecause of the petition and therefore had a low opinion of him, after thatfirst month she was convinced that Baldit was doing a good job as a busi-ness agent. In fact, she asserted, he had been able to get some problemswith the hours corrected and, only a week before his discharge, he wasworking on some other problems in the store and had done some thingsthat were quite helpful.14 Wynn, a witness for Respondent, testified that her troubles withBaldit occurred early in January when one of her group had a grievanceto be filed and Baldit asked her for the employee's telephone number sothat he could obtain the facts directly from the grievant. Wynn informedBaldit that she was the steward in that store and that she would be theone to get all the information necessary from the grievant. Nevertheless,Baldit did telephone the employee and, on the basis of information ob-tained, filed a grievance using a ground different than that Wynn wouldhave selected. Wynn strongly disapproved of being bypassed in this fash-ion. Wooster was present in Phillips' office when the latter spoke toBaldit about Wynn and on that occasion explained to Baldit the impor-tance of keeping stewards happy. "especially those old-timers like Wynn,who could probably sway 200 votes in an election." Wooster candidlystated that his own job security depended upon pleasing the stewardsUpon Baldit's inquiry as to the source of any complaints,Phillips supplied the names of four individuals: RoseBuckley, Evelyn Wynn, Roberta Singleton, and JuanitaGrimes, from whom he claimed to have received com-plaints.isBaldit wrote the names down as Phillips gavethem, then responded giving the facts as he knew themrelevant to each of the individuals named and the statusof each matter. 6Baldit offered to do anything thatneeded to be done in order to clear up any possible re-maining problem. Phillips responded that it was too late;that he was going to Wooster with a recommendationthat Baldit be discharged, whereupon Phillips went intoWooster's office. About a minute later Phillips returnedwith Wooster. The latter announced to Baldit that heconcurred with Phillips' recommendation and that Balditwas terminated. Baldit asked to talk with Wooster butWooster refused, stating that he had nothing to say toBaldit. Wooster instructed Phillips to have Baldit's checkprepared, to pick up his credit cards, to keep Respond-ent's car, and to have someone take Baldit home. Phil-lips' testimony as to what occurred at the discharge in-'" Although at first Phillips specified that he gave Baldit the names ofnine particular individuals, adding "and people like that," when he wasconfronted with his affidavit in which he named only five allegedly com-plaining individuals in chronological time sequence. Phillips testified hehad referred to records for the affidavit, and that in his testimony he waslisting the names of those who had complained. He admittedly ould notremember which names he had given Baldit but stated they were thenames that came to mind at the time I accept Baldit's list as the onegiven by Phillips at the discharge interview.i6 Baldit credibly testified that Phillips mentioned Rose Buckley tohim for the first time at this meeting. The incident that he recalled withBuckley occurred when he first became a business agent.Buckley, presented as a witness by Respondent, testified that therewere two incidents One occurred the first time she saw Baldit in herstore. She introduced herself to Baldit and complained that he nevercame to the store during the early hours when she was working, thenproceeded to present to him a series of questions concerning the signifi-cance of seniority in preparing work schedules under the current contractand what effect a new contract would have. Baldit was unable to answerto her satisfaction and finally advised her that anything he might saywould be wrong, then walked away. At the next regular membershipmeeting Buckley, in the company of her steward and others, asked Balditanother series of questions on the same subject. Baldit responded that agentleman standing nearby had a problem and was waiting to talk withhim, then left without answering her questions. Buckley testified that shecalled Phillips and obtained information from him at which time sheasked what was wrong with her business agent-he didn't seem to knowanything According to Buckley, she made only one complaint to Phil-lips. She could not recall which of these incidents she reported to Phillipsor when she made the complaint. She admitted she gave a statement toPhillips at his request and was sure it was before Baldit was dischargedbut set the time in April. April 7 was suggested to her as the date of hersta:ement and Buckley seemed to recall that she made the complaint theday before she made the statement for Phillips. Since Buckley was men-tioned to Baldit by Phillips at the discharge interview, it would appearthat reference was to her call after the union meeting incident, and thather complaint was not contiguous to the date she gave her statement toPhillips.Roberta Singleton, who was present at the membership meeting en-counter between Buckley and Baldit testified that when Buckley contin-ued to press her questions with more factual detail, Baldit told her he didnot make the hours, and that the gentleman standing by had a problem.Baldit invited her to join them. Buckley did not accept Baldit's invitationbut instead audibly commented she could see that Baldit was not going toanswer her questions. Singleton then advised Buckley and her stewardthat she had no claim because she had admittedly received the hours re-quired and she could only claim more hours, not better hours. on thebasis of seniority under the current contract437 DECISIONS OF NATIONAL LABOR RELATIONS BOARDterview does not differ significantly from that related byBaldit, whom I credit.As executive assistant to the president, it is part ofPhillips' duty to receive calls of inquiry, complaints, andmessages for the business agents who are out of theoffice, to relay those messages to the business agent in-volved, and to followup to see that complaints are actu-ally taken care of by the business agent. Phillips assertedthat each time a member from Baldit's zone called, Phil-lips "passed the message on to him." With respect toeach of the "complaints" listed by Phillips in his Boardaffidavit, Phillips testified that he brought the matter toBaldit's attention, and that Baldit "went out" and talkedwith the individuals but "somehow it never did fall inline." "Phillips further testified that he gets "complaints peri-odically on the business representatives on differentthings." When he receives a complaint about a businessagent, it is his procedure to talk with the agent who thentakes care of the problem. He identified the nature ofsuch complaints as those for not handling a member'sproblem in a store; for grievances not being properlyprocessed; for failure to give proper representation; forfailure to sign up new members, etc. Phillips stated thatwhen he calls matters to the attention of the agent in-volved, that agent usually talks with the member anddoes what he can to "make them happy," and "if thebusiness representative does not take care of that prob-lem, then I don't need him." When Phillips was asked' In the affidavit Phillips stated: "On ..1/15/78, Billy Brockett ste-ward for Weingartens #98 Houston. told me that some of the employees'hours had been reduced and that Baldit had done nothing about itCf. supr, at fn ]3 setting forth the testimony of Brockett and Baldit con-cerning the matters involved in that early complaint, which I credit. Theaffidavit continues: "On 2/20/78 Bobby Singleton called Wooster andtold him that Baldit was refusing to talk to the members and that Balditwas not communicating with the employees ....Singleton, steward atWeingartens #49, had been on a -year leave of absence for medical rea-sons. She came to Houston twice a month to see her doctor and frequent-ly visited Respondent's office. She also continued to serve her store asthe steward. Singleton testified she told Phillips in mid-January that shehad seen no business agent at her store since David LaBrot left her areaand Phillips advised that she had a new business agent. Baldit, and thathe would send Baldit with someone to answer any questions. Singletonthen told the employees that Baldit was new and to be patient. Singletonrelated that Business Agent LaBrol called her when he came to town.picked her up and took her to the store with him to discuss problems.Singleton did see Baldit at membership meetings. However, there is noindication that she even advised Baldit of the arrangement she had madewith LaBrot. Nor is there a basis for finding that LaBrot was the businessagent who immediately preceded Baldit's assignment to her store. Single-ton was unaware that Baldit had visited her store until April after his dis-charge when she discovered in the files of Respondent records showingthat he had successfully resolved grievances she had thought he hadfailed to file Phillips' affidavit reports that "On 3/28/78 Rose Buckley,steward, Kroger 109 Klute, called me and told me that she was trying totalk to Baldit and he just walked off ..." Cf. The specifics with re-spect to Baldit's encounters with Buckley detailed in fn. 16, supra. Theaffidavit continues: "Also the L.ocal got a complaint from Gene Dice.Weingartens # 105. Dice had a fight with the co-manager and requestedthat Baldit be there the next day when he reported for work but Balditdidn't show at the right time .." No date or further information wasprovided concerning this matter. However, there is no indication thatBaldit failed to handle the matter when he arrived. Finally, Phillips' affi-davit states, "On 3/30/78 the Local received a complaint from EvelynWynn, Weingartens #81. about Baldit not taking care of problems there..." Phillips did not list the earlier difficulty which arose betweenBaldit and Wynn, detailed in n. 14, which was the incident Wynn andBaldit recognized as a complaint.how many complaints he had on other business agents,Phillips replied, "I have no idea." Questioned as to spe-cific business agents, Phillips testified that he had no wayof knowing how many complaints he received on indi-vidual representatives. In attempting to give estimates,Phillips repeatedly used the indefinite term "some" to de-scribe quantity. He was pressed to be more specific inthis respect, and Phillips replied; "Some. It could be fiveto a hundred for all I know. 8 I have no way of tellingyou," adding that he did not keep a record of "every-body that complains about somebody."'9Phillips testified that the immediate incident whichprecipitated his recommendation that Baldit's employ-ment be terminated was a complaint by Steward Wynnwho visited his office around 4 o'clock on the afternoonof March 30, "complaining" about "the problem in herstore" where baggers were being assigned to performwork out of classification causing a loss of hours for thecheckers.20Baldit "had told her that-she [sic] had filedthree grievances on them." Wynn was seeking informa-tion on any developments with respect to those griev-ances.2' According to Phillips he looked for, but couldnot find a record of the three grievances referred to byWynn in Baldit's grievance file which contained hisgrievance activity reports-the last of which was datedMarch 11. Phillips did not attempt at that time to talk toBaldit about Wynn's inquiry or the absence of the activi-ty reports. Phillips testified that he "had not heard and..was not interested in Roy's explanation. All I knowwas the job wasn't being done." So Phillips decided torecommend Baldit's discharge.2218 Ingle, who was assigned as an International representative to assistRespondent's organizers and business agents for July through September1976, and who worked with all of them, was in Respondent's office for asufficient period of time to observe and witness hundreds of complaintcalls come in. He testified that to his observation all of these calls gothrough Phillips or Wooster. It is apparent from his testimony that Inglewas not attempting to differentiate between complaints, messages, and in-quiries It would also appear that Phillips did not make such a distinctioneither.u Contrast this testimony with that set forth in fn 15, supra.2u This involved still another incident in the chainwide and multizoneproblem arising out of Weingartens' policy concerning which Phillipshad filed a general grievance. Baldit testified that when he took thematter up with Wynn's store manager orally he was advised that thematter could not be resolved on a single-store basis because the managerwas following company directives and because of the pending generalchainwide grievance filed by Phillips on this matter. Baldit then proceed-ed to file the written grievances and explained to Wynn the theorybehind his filing them on "working out of classification" grounds by thebaggers rather than loss of hours for the stockers and checkers.21 Wynn testified that she went to Phillips' office to inquire what washappening as she had not received an answer on those grievances. Hermission was not to complain about Baldit because she did not knowwhether it was Baldit or Weingartens who was "holding out on us." Sheapparently inquired about grievances naming checkers rather than bag-gers. Phillips told her he could not find the grievances but that he wouldtake care of it. Baldit's name was never mentioned in their conversationin Phillips' office.22 According to Phillips, before he left tht office that evening, he at-tempted to reach Wooster at the latter's home but was not successful Hecontacted Wooster later that evening and conveyed his recommendationthat Baldit be discharged. Wooster told Phillips to think about it untilmorning, and if this was still Phillips' recommendation. Wooster "wouldconsider it." I note certain variations and inconsistencies in the testimonyof Phillips and Wooster concerning this conversation. which in any ver-silonl is self-serving in nature. In his affidavit Phillips related that WoosterContinued438 RETAIL CERKS UNION LOCAL 455With respect to Wynn's "complaint," Wynn's testimo-ny, as well as a careful reading of Phillips' testimony. re-veals that Wynn was not registering a complaint aboutBaldit. So far as she knew, Baldit had filed those griev-ances. Since Phillips himself had filed the chainwide gen-eral grievance with Weingartens on the matter prior toMarch 11, of necessity those Baldit was to have filedwould merely be supportive substantiation and particu-larization of that general grievance, and Phillips shouldhave been the first to know of any developments on thatproblem. While it is true that Baldit had been able tomake some progress in settling similar grievances at var-ious other stores, Wynn's store manager had made itknown to Baldit that he was not going to adjust his ap-plication of company directives independently.23Offered by the General Counsel and received in evi-dence is Baldit's copy of his grievance activity report forthe March 13-23 period. Phillips claimed never to haveseen this report and that it was not in Baldit's file onMarch 30. Phillips admitted, however, that present inBaldit's file were itinerary reports by Baldit for March11, 18, and 25. These revealed that Baldit had visitedWeingartens #81 (Wynn's store) on March 10 andMarch 16, and was in the office on March 13, the dateon which Baldit's copy of his March 23 grievance activi-ty report shows he filed four named grievances covering"working out of classification" for Weingartens #81.Further, Baldit's itinerary report for March 25 confirmsthat he was in the office on March 23, the date of thelast grievance entry on his allegedly missing grievanceactivity report. The grievance activity report for theweek ending Friday, March 18 normally would havebeen filed on Monday, March 21. However, the businessagents were attending an out-of-town seminar whichbegan on the 19th. When the seminar ended on the nightof March 21, the business agents were instructed to useMarch 22 for travel and to handle their office work onMarch 23, the date on which Baldit prepared his reportand on which he included grievance activity taken onMarch 23. All employees were off for March 24 whichwas Good Friday.24Considering the fact that Wynn's visit was only an in-quiry-not a "complaint"-and the fact that Phillips un-derstood the subject matter involved and, of necessity,should have known the answer on the general situationwithout regard to Baldit's records, it is clear that her so-called complaint was not itself the reason for Phillips'recommendation. This explains why Phillips admittedlymade no effort to contact Baldit for an answer toWynn's inquiry. If Wynn's visit raised any question withrespect to Baldit, it would have to be related to Baldit'sfailure to keep his grievance activity report file up todate. Phillips testified that the secretary handles allsaid "to think about it for a while and if he felt the same the next day totalk to him again" Wooster testified that he told Phillips "to sleep on it"and if this was still his recommendation in the morning to proceed andWooster would concur Wooster also testified that hey did not g intoany detail regarding %Wynn's complaint, nor did they discuss any othercomplaints Phillips may have had concerning Baldit.21 See fn. 20, upru.2, Thus, the report by Baldit dated March 23 actually covered workactivities for the two weekly periods ending March 18 and 25, the latterordinarily not due until March 27typing, mailing, and filing of grievances based on instruc-tions and the reports given her by the business agent.There is no record indication that Phillips checked withher for uncompleted work. Further, the absence of agrievance activity report was never brought to Baldit'sattention even at the discharge interview, and this veryfact casts serious doubt upon Phillips' testimony that thereport for the period with the last entry bearing the dateMarch 23, was missing from Baldit's file, and upon hisentire testimony as to the basis for his decision to recom-mend Baldit's discharge. Without deciding whether Bal-dit's report was in fact in the file, I credit Baldit and findthat four Wingartens #81 grievances of March 13 weregiven to the secretary for preparation, mailing, and filingin accordance with normal procedure and that the reportwas prepared and submitted to the office by Baldit onMarch 23. This report reflects that he had, in fact, filedfour grievances on the subject of Wynn's inquiry onMarch 13, consistent with his itinerary, admittedly onfile in Respondent's office, reflecting that Baldit visitedWeingartens #81 on March 10 and again on March 16.There is nothing in the record to support the assertionby Phillips that, unlike the situation with other businessagents who also received complaints but who were ableto rectify them, Baldit made an effort but "somehow itnever did fall in line." On the contrary, the two early in-cidents with Wynn and Brockett, set forth supra, whichoccurred when Baldit was first learning to operate as abusiness agent and which can rightly be classified as"complaints," were handled as indicated by the uncon-tradicted testimony of the participants and there is noevidence of a revival or recurrence of those or similardifficulties, The incidents involving the four individualsmentioned to Baldit at his discharge interview similarlydo not support this assertion. Admittedly, the matter re-ferred to concerning Wynn involved not the initial Janu-ary complaint but rather her inquiry concerning currentgrievances. a matter which had not previously beencalled to Baldit's attention and on which there could nothave been a failure to "fall in line." All of the testimonyconcerning the Buckley affair, set forth above, estab-lishes that this was an old complaint about which I creditBaldit's uncontradicted testimony that Phillips had neverpreviously called it to his attention.25Similarly, Single-ton's testimony shows that a simple check of Respond-ent's files would have revealed to Phillips that Baldit wasnot only communicating with employees at Weingartens#49, but was in fact handling their grievance,26albeitwithout the assistance of Steward Singleton who was onextended leave. As noted, there is no indication thatBaldit was instructed to follow the procedure of AgentLaBrot or even knew of it. Moreover, as LaBrot is notmentioned as the business agent who immediately pre-ceded Baldit in that territory, it must be concluded thatSingleton's complaint in mid-January, or even on the" In hls respect I note that in his Board affidasit gisen 11 days afterthe discharge. Phillips represented Buckley as the steward at Kroger#109, whereas Buckley testified that she is a member but was never thesteward26 See f 17, spra If a isiting sieward could locate such actlvity InRcspondenl's records and conclude therefrom hat matters had "fallen inline." it I curious that Phillips showed no such interest439 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFebruary 20 date set out in Phillips' affidavit referredmore to Baldit's predecessor than to Baldit who was justthen taking over that responsibility.27Continuing along this line of inquiry as it relates to in-dividuals named in his Board affidavit, it is noted thatPhillips sets the date for Buckley's complaint as March28, 3 days before the discharge. This then could not con-ceivably be a situation wherein Baldit failed to correct acomplaint presented to him by Phillips. The same is trueconcerning the March 30 communication of Wynn,whether it is treated as a failure to file a grievance or afailure to keep office records current.28The testimony ofboth Singleton and Brockett, set forth above, establishesthat neither presented a continuing problem, and themention of Gene Dice in the affidavit similarly, in theabsence of any testimony with more particulars, appearsto be an isolated instance which was handled at the time.Further there is no evidence that he was ever mentionedto Baldit as a complaint. The same is true of those indi-viduals whose names were listed by Phillips in his testi-mony29but who were not mentioned to Baldit in thedischarge interview.On the basis of the foregoing, I must conclude thatBaldit's handling of any complaints received from hiszone did not compare unfavorably in effectiveness withthat attributable to other business agents.Baldit's tenure as a business agent was a total of 3months, which must be viewed as a learning period as hehad no prior business agent experience. Wooster testifiedthat of the 16 business agents currently employed, all butfour have received oral reprimands numbering from oneto more than four (also characterized as "plenty" and"many") and about half of these have also received writ-ten reprimands, suspensions, transfers of territory, orhave been laid off for derelictions of duty. Baldit neverreceived any of these types of discipline-not even an27 Juanita Grimes, listed as a complaining member in the discharge in-terview, was not presented as a witness and her alleged complaint wasnot otherwise amplified in the testimony. As indicated later, she was oneof the activists in the petition presented in opposition to the discharge ofBaldit. I must conclude that any matter concerning her was not signifi-cant and not supportable as a reason for discharge.28 It conceivably could be viewed as a failure on Baldit's part to deferto Wynn's judgment on the grounds to use as the basis of grievances filedin a given situation and, thereby, a repeat of the initial problem Balditencountered with Wynn to the extent that an incidental difference be-tween them in the earlier problem was a disagreement as to the groundson which the grievance should be filed. Thus, here Baldit filed the griev-ances on the basis of four baggers working out of classification ratherthan as a claim on the loss of hours of three checkers resulting fromthose assignments, which appears to have been the emphasis preferred byWynn. However, there is no indication that Baldit was instructed toaccede to Wynn's judgment in such matters. Moreover, Wynn does notcontradict Baldit's testimony that he told her he was filing the grievanceson the baggers and gave her the rationale behind his judgmental choiceFurther, as this was a widespread and recurring problem on which Phil-lips had filed and had pending a general grievance, and which had notbeen resolved but was continuing at the time of the hearing, I cannot be-lieve that there was no coordination among the various business agentsand zones with Phillips as to the grounds and procedures to be used insuch grievances.29 These include Wanda Longbotham, Joan Healey, Princetna Prince,Billie Compton, and Queenie Limbrick of whom only the last named tes-tified. It is uncontradicted that her call was never brought to Baldit's at-tention, and understandably so since her complaint in January about nothaving seen her business agent in a long time was directed against Woodsin the belief that he was still her business agent.oral reprimand, unless the training incidents previouslymentioned can be classified as reprimands. And if theyare to be so classified, so must the "five to a hundred"complaint calls Phillips testified he gets on other individ-ual business agents.When Baldit's record is contrasted with that of otherbusiness agents who Wooster has discharged for inad-equate job performance, the disparity of treatment iseven more pronounced. Thus, John Melton was given awritten letter requiring a detailed written report on workperformed, on August 31, 1976; was suspended on Octo-ber 27, 1976, and was not discharged until March 19,1977. Ernest Alanis was given warnings, was suspendedin January 1972, and was not discharged until March1973, but then was allowed to resign. Wooster had writ-ten a letter to the International complaining about dete-rioration in Charles Bonds' job performance 2 yearsbefore the actual discharge which was preceded by awritten warning letter and a suspension. He also hadbeen given a change of zone and had a senior businessagent assigned to work with him to correct the situation.Wooster testified that dischargees have been permitted toreturn and resign if they requested to do so. The onlybusiness agent who, like Baldit, received no warning andwas not allowed to resign, and who was also dischargedallegedly for inadequate job performance was Jim Shel-don who was discharged in April 1977 after 1-1/2 yearsof employment by Respondent as a business agent. Noevidence was presented to indicate what he had done orfailed to do that warranted such a severe and unheraldedpunishment. It might just be coincidence but, I note thatit was in May 1977 that Wooster confronted Ingle withthe demand to know when Ingle was going to stoptrying to organize his business agents.Wooster testified that he does not have the samestandards for business agents like John McCauley whohelped to build Respondent, or Mack Noria who was asteward and an employee organizer in the early 1960'sbefore he became a business agent. Thus, Charles Bond,who was also an employee organizer and a stewardbefore he became an agent, "was given chance, afterchance, after chance." This, however, does not explainaway the disparity of Baldit's treatment in contrast toother business agents, who were retained and assisted byRespondent, from 6 months to 2 or more years beforetermination action was resorted to.30:m The record might suggest that these are not the only individualsconcerning whom a complaint became insignificant Wynn admitted thatover the years she had complained about more than one business agentMargie Lea, union steward of 5 years for Gerlands #6 at Dear Park testi-fied that she has complained to both Wooster and Phillips about businessagents numerous times including Elliott, Davila, Duphily, and Woods.She has also complained about Wooster and Phillips to the International,then had to send a letter to protest when the International sent a friend ofWooster's to investigate her complaint. At membership meetings she hasheard public complaints voiced against every business agent exceptMcCauley and Baldit McCauley was the business agent who was alwayssent out "to clean up the mess made by other Business Agents." W(X)dsdid not show up at her store for a period of 3 months preceding the hear-ing hereinLea was never in Baldit's zone. Another Gerlands' steward, JimmieWarren, testified that she never complained to Wooster because he wasalways "gone" when she called. She did complain to Phillips about Du-Continued440 RETAIL CLERKS UNION LOCAL 455McCauley, who had over 10 years of experience withRespondent as a business agent, testified that he is alertto almost everything that happens throughout Respond-ent's operation and generally knows what every repre-sentative is doing. When there are complaints about abusiness agent he "usually hears about it and sees it," be-cause he is the representative who is usually sent out toassist that business agent. McCauley further testified thatmany times he has witnessed numerous complaints comein to Phillips or Wooster about individual business agentsboth in the office and at membership meetings. Often amember at a meeting would register a complaint to Phil-lips in McCauley's presence and Phillips would promiseto and would send McCauley out to that store the nextday to handle the matter. McCauley stated that duringBaldit's tenure as a business agent Baldit attended everymeeting, and McCauley had no knowledge that therewere any problems whatsoever in Baldit's zone. Howev-er, McCauley was sent by Phillips more than once tohandle problems for Baldit's predecessor, Ray Davila,and for Mike Woods who handled part of that zonebefore Baldit took over. McCauley always tried to re-solve any problems and would file grievances on thosewhich remained unsettled. In the process he always triedto reassure the members that their regular business agentwas a good representative but had been detained, or hewould give some other excuse for the business agent.Additionally, McCauley related that in a recent member-ship meeting McCauley was present when Phillips wasadvised of a petition a member was circulating at herstore for the purpose of getting their assigned businessagent removed from their territory. McCauley assuredthe member in Phillips' presence that Phillips would getassistance for that business agent.As to the quality of Baldit's work which is underattack by Respondent, as noted above, some of Respond-ent's own witnesses were lauditory of Baldit. Additional-ly, Ingle, who worked with Baldit and Woods as a teamof International representatives, testified that Baldit wasan excellent worker and that their team was creditedwith a good record. The General Counsel offered otherwitnesses who testified to the high quality of Baldit'sbusiness agent service. Johnnie Maxwell, steward at Ger-phily who was her business agent for 18 months until he resigned in 1977One such complaint was that Duphily swas talking only to management-bypassing the steward and employees. Another was that he w'as trying toobtain the promotion of Steward Lea to a management position in orderto then have her fired Warren also complained about their current busi-ness agent, Woods. because he would never return her calls. She statedthat whenever she called Woods he would be reported to he out of town,but when she then contacted Phillips. Woods as suddenly in town andon the phone. Laverne Ealy. who worked for two stores of Weingartensand was a steward. testified that when she was discharged by the man-ager of one store. her business agent, Mack Noria, promised to come outthe next day but instead left town Phillips received her complaint. butthen "gave her the runaround" She had to come to Respondent's officeand filed her own grievance. Eventually a settlement was worked out forher. Emma Collins. Weingartens #2 steward, registered a complaintwhen she needed a representative and after calling the office three timesfor Mike Woods with no response. she called for any available businessagent and was told by the secretary there was no one she could talk toCollins drove to Respondent's office and found four business agents aswell as Phillips. who advised her to call him personally in future situa-tions She also complained to Phillips when Jackie Cox attempted tosettle a matter b phone rather than come to the storelands #29, Freeport, testified that Baldit was "verygood" he cared and was concerned for all, and all likedhim-"even the boss liked him which is unusual." Theunion membership had dropped very low in her storeand greatly improved during Baldit's period of service.Specifically, membership had fallen from 10 to 2 of the20 store employees. After Baldit serviced the store,membership rose to 17 of the possible 20. She stated thatBaldit during his 3-month tenure was in her store moretimes than she could remember seeing all other businessagents together over the preceding 3 years.31EmmaCollins, steward of Weingartens #2, testified that Baldithelped her and the employees with their grievances andthat she found Baldit to be the one business agent thatshe could call and receive a response.It was at this point in the presentation of witnesses evi-dencing the high quality of Baldit's work that, on objec-tions from Respondent as to relevancy, I ruled that thesewitnesses could be dispensed with and I would presumethat Baldit serviced everyone in his assigned zone satis-factorily except for those who complained, since Re-spondent made no effort to learn what others thoughtabout his service but allegedly relied solely on the com-plaints related by it. Respondent objected to this assump-tion and took exception to my ruling, but the GeneralCounsel abided by it and presented no more witnesses ofthis nature. Upon reflection I am not satisfied that Re-spondent's failure to investigate gives rise to the pre-sumption that Baldit's service to everyone but the specif-ic complainers was satisfactory. On the other hand, theobjection raised by Respondent went to relevancy, and Icannot say that it was sufficiently meritorious to cut offthe General Counsel's line of inquiry. However, the sig-nificance of such rejected testimony in the resolution ofthe ultimate issues in the case is not significant, and Ideem it sufficient, in order to rectify the deficiency inmy ruling, to assume that other witnesses, if presented bythe General Counsel, would have testified favorably con-cerning Baldit's business agent services."i When Maxwell learned of Baldit's discharge she hurriedly circulat-ed a petition at several stores in her area and, with Juanita Grimes, theneighboring Weingartens' steward, drove the 60 miles to Respondent'soffice on April 3, to deliver to Phillips the petition protesting Baldit's dis-charge. The two stewards talked to Phillips. They told him they couldnot believe his claim of complaints about Baldit's work as he was the bestbusiness agent they had ever had in the area They insisted that Phillipsgive them the names and numbers of the individuals who had com-plained. Phillips told them that Baldit had never filed a grievance for anemployee named Hawkins in a Lake Jackson store but did not say thatHawkins had eer complained. They then mentioned Rose Buckley, buts hen they tried to obtain specific information he kept changing the sub-ject and would never answer their questions. Because there was a meet-ing at 4 o'clock for which they had hurried their petition to Respondent'soffice. they gave Phillips what they had on the petition, then returned totheir area and more thoroughly circulated a second petition of the samenature in the four area represented stores and submitted this much morecomprehensive petition to Baldit Although Baldit did not submit this en-larged enrollment of satisfied members to Respondent. it stands as a sam-pling of ed;ution of his services which should carry some weightagainst the alleged complaints had Respondent been interested in an eval-uation I also note that Juanita Grimes, who Phillips had named as acomplaining steward. was one of the sponsors of the petition protestingBaldit's discharge. which could explain why her alleged complaint wasnot substantiated by testimony.441 DECISIONS OF NATIONAL LABOR RELATIONS HOARDG. Events Following the DischargeWhen Baldit left Phillips' office on March 31, he wentdirectly to the business agents' office where he told ofthe events that had just transpired. Woods testified hewas very upset and at about 11 o'clock that morningconfronted Wooster in the parking lot inquiring of thereason for Baldit's discharge. Wooster replied that it wasfor not taking care of his zone and that they had severalcomplaints on him. Woods asked Wooster whether Bal-dit's discharge had anything to do with the IRA; he toldWooster that he (Woods) had signed an IRA card andhad helped other employees sign cards. There followed a30-minute conversation in which Wooster made hisviews of IRA known to Woods. When Woods was askedby the General Counsel why he had volunteered infor-mation regarding his card signing activities, Woods re-plied it was "just to be up front"-he was "mad." It wasclear that Woods, who was a witness for Respondent,was not candidly revealing the content of that 30-minuteconversation.Wooster, after first denying, then evading, finally ad-mitted that he called a special executive board meeting32on Monday, April 3, before the staff meeting scheduledfor 4 p.m. on that date, even though a regular executiveboard meeting was to be held on Wednesday. At thatspecial meeting he reported the Baldit discharge and theexecutive board "took no negative action" which he tes-tified is all that is required for approval of his action.Also on Monday morning Wooster attempted to orallyreprimand McCauley while recording it on cassette tape"for insubordination with Phillips that morning," butMcCauley insisted upon having an IRA or staff repre-sentative present. When Wooster refused but continuedto tape the meeting, McCauley walked out of his office.Wooster testified that he tried to tape the conversationbecause he knew of the IRA activity. He insisted thatMcCauley was called in to discuss insubordination-nothis IRA activities.At the staff meeting that day at 4 o'clock p.m., Woos-ter brought up the IRA and told the staff of its majorityclaim which he had rejected. Wooster advised the Staffthat he was against the IRA; that it would destroy Re-spondent; that it was not necessary: that he wanted all tovote against it; and that in his opinion they were not"employees." Wooster warned the staff that while theywere on the payroll and working for Respondent "youwill carry out the decisions and directives ...andanyone failing to do so is going to be considered as in-subordination," and those who did not follow orderswould be terminated. Wooster publicly announced to thestaff that he was not going to tolerate insubordination byMcCauley and that when he returned from a scheduledtrip the next week he was going to have that meetingwith McCauley. Wooster also advised all present that hewas going to be taping any conversations.3" Wooster:1 For a special executive board imeeting each member must be person-ally coniacted and this is all that is required, even foIr only a minute'snotice, unless all objection is raised.:"a W)ooster testified that although he did mention "no solicitation" liequalified it wsith the proviso that they were free to discuss IRA so long asthey did not let it interferer i th heir jobs No part of the conmplaintcovers unlawful application or promulgation ofr a no-solicitation rule.specifically cautioned Powell about "removing items"from the files in the IBM department (it appears thatPowell had physically taken a member's checkoff cardwith him for the purpose of establishing its duration).During the meeting McCauley brought up questions con-cerning Baldit's discharge, which Wooster rejected, stat-ing, "I don't intend to discuss Roy's termination withyou or anyone else in this staff meeting," and assertinghe had made the decision to discharge Baldit and "theExecutive Board had backed him up. So that was it."McCauley attempted to raise questions of Wooster suchas the reason for Baldit's discharge and whether Elliotthad come to his house and reported their Pizza Hutmeeting the night before Baldit's discharge, but Woosterrefused to answer him and would not allow McCauley tospeak, even though the latter interjected his questionsover the demonstrated approval of Woods, C. B. Smith,and Elliott.After the staff meeting, McCauley confronted Woosterand accused him of firing Baldit because of the IRA.McCauley told Wooster he felt this was wrong and thathe would do all he could to help Baldit. He threatenedto go to the membership over Wooster's discharge ofBaldit, if necessary. Wooster informed McCauley thatsince the executive board had approved his discharge ofBaldit, McCauley could be discharged under the Lan-drum-Griffin Act for insubordination if he took thematter to the union membership.FINDINGS ANI) CONCLUSIONSIt is my function and responsibility, initially on behalfof the Board, to determine the weight and credibility oftestimony, to appraise conflicting circumstantial evi-dence, and to draw inferences therefrom.'4My observa-tion of the demeanor of the witnesses and those in at-tendance in the courtroom has remained detached and Ihave presented the facts as I find them. My perception ofthe atmosphere and inner workings of unions, gleanedfrom many years of association and in the administrationof the Act has, of necessity, contributed to my under-standing of the evidence in this case. It may well be thatthe Board, whose responsibility it is to make the neces-sary inferences will not find therein a sufficient basis forthe inferences which I draw from these facts and obser-vations. It is for this reason that I have attempted a mostcomprehensive dissertation of the evidence on which myinferences are drawn.Phillips points to the Wynn complaint as the catalystfor his discharge decision. As has been seen, Wynn's wasAlso Ithere is no allegation in the complaint regarding taping or the deitalof a representative at a disciplinary conference It appears that McCauleylater acceded to a conference without a representative Still later.MlcCauley approached Wooster at the urging of fellow business agentsIhat he should offer his resignation. At that tite McCauley asked wheth-er there was any way they could settle the aldit discharge case andWooster told McCauley, "there was no way" because "I am not going toput him back to work" Wooster testified that in that consersation hewsarned McCauley on a lack of improvement imI his performance and set afuture meeting date to go over McCauley's w(ork. A this. or a similarmeeting, Wooster's main concern was to obtain assurance that McCauleysas not going to run against him for president of Respoident in the up-corning union election.4 N.'L R B. .Link-Belt Co.. 311 US 54, 597 (1941).442 RETAIL CLERKS UNION LOCAL. 455not a complaint, but rather was an inquiry of develop-ments concerning a matter to which Phillips would bethe most thoroughly and promptly informed. SinceWynn's manager had informed Baldit, when the oralgrievances were presented, that he was going to adhereto company policy and any settlement would have tocome through the overall grievance filed by Phillips,presumably this also was conveyed in Baldit's explana-tion to Wynn as to the basis on which he was filing thegrievances. There certainly is no indication that Balditwithheld this information from Wynn. Nor is there anyindication in the testimony of Wynn or Phillips that Phil-lips was, during this conference, in the least disturbed byWynn's inquiry. Further, Baldit's name was never men-tioned in this conference. These circumstances lead meto conclude that the conference with Wynn had abso-lutely nothing to do with Baldit's discharge.That Phillips later experienced a severe reaction tosomething is evident from his urgent efforts to contactWooster both before he left the office and upon his ar-rival at his home. Just what development caused thispanic reaction is not revealed. Clearly, something de-scended upon Phillips outside Wynn's presence and it isreasonable to assume it took place after she left theoffice. Phillips did not deny that he was visited by Inter-national Representative Lois Johnson that afternoon.However, the surprise and accompanying state of confu-sion which Phillips displayed on the witness stand whenhe was asked by the General Counsel about this visit notonly revealed that this was an element in the case aboutwhich he had not expected the General Counsel to haveknowledge, but also suggests that this was an extremelysignificant link in the chain of events. Of course, notknowing how much the General Counsel knew, Phillipsquickly took refuge behind a loss of memory. I do notbelieve that Johnson traveled from Dallas where she hadbusiness to Houston just to visit Respondent's office on amatter of such little significance that Phillips could notremember the hour or content of her visit. I am preparedto infer that there was something in this visit that stimu-lated Phillips into immediate action which action hefrankly associated with the motivation for his recommen-dation that Baldit be discharged.If we look at Phillips' claimed reason for his decisionto recommend Baldit's discharge, namely, his realizationof Baldit's asserted lack of success in causing situationsto "fall in line," this too is hardly the type of conclusionthat would cause a man, whose main task is to sootheout complaints, to press the panic button. Aside fromsuch incongruity, a look at Baldit's record fails to sub-stantiate this assertion by Phillips. The two incidents thattook place during Baldit's first month as business agentand which might rightly be classified as complaints did"fall in line," and by the proven quality of Baldit's serv-ice at least one of the individuals involved, Brockett, waswon over to an attitude of praise and trust.Similarly, when we examine the facts relating to thevarious lists of names given by Phillips to support hiscontention, as indicated supra, we find no support forPhillips' assertion of inadequacy on the part of Baldit.Moreover, Phillips' claim that those named on his affida-vit were based on records (which were not presented),when contrasted with his assertion that he had no way ofknowing-and presumably no records-as to the numberof complaints against other business agents, reveals anunsubstantiated assertion as to the existence of recordsand a self-contradiction with respect thereto, indicativeof the pretextual nature of the reason given by Phillipsfor recommending Baldit's discharge. It also reveals adisparity in the treatment accorded Baldit in this respectvis-a-vis other business agents. Such disparity of treatmentis further supported by the fact that, of the current 16business agents, all but four have received oral repri-mands, numbering from one to more than five, also char-acterized as "plenty" and "many," and about half ofthese other business agents have also received writtenreprimands, suspensions, transfers of territory, or havebeen laid off, whereas Baldit has been without repri-mand, oral or written.Testimony of record, including that of Phillips, permitsthe conclusion that complaints from represented employ-ees were the order of business which was funneledthrough Phillips, and his estimate based on his own rec-ollection was that he had received from 5 to 100 com-plaints regarding other individual business agents. Yet,Phillips did not get "tired" of those other complaintswhereas he could not tolerate another day of the veryfew complaints established with respect to Baldit. Thisdisparity of treatment is even more glaring when youcompare the steps taken to help other business agentscope with problems and to improve the quality of theirperformance with Phillips' declared attitude that he didnot solicit Baldit's explanation of the situation or giveBaldit a chance to correct it, or even give him a warn-ing, before invoking the ultimate penalty of discharge,because he was not interested in anything Baldit wouldhave to say. Interestingly, neither was Wooster interest-ed in anything Baldit had to say.35When you add to the clearly false reason given for thedischarge, the evidence that Baldit's record was not onlygood for what was a learning period but was superior tothe record of many who could be considered experi-enced business agents; the disparity of treatment accord-ed Baldit versus other business agents; the declared disin-terest in anything Baldit might say in his own defense:the timing of the discharge in relation to the organizingactivity; the precipitateness of Baldit's discharge; the re-fusal to grant him a conference on that decision; the im-mediacy of processing his discharge on a Friday morningrather than permitting it to take effect at the end of theday which would have been the end of the workweek;36the refusal to permit or tolerate any defense of Baldit byother employees; the maneuver by Wooster of calling aspecial executive board meeting to foreclose other em-ployees from internally challenging the discharge ofBaldit; and later the announced intractability with re-spect to the unacceptability of Baldit's reinstatement, alladd up to a glaring pretext in the reason given for thedischarge. This also clearly demonstrates that the real'5 Set Florid .i'edical Center. Inc. dha Lauderdale LaAes GencralHospital 227 NRH 1412, 1413-14 (1977:16 See Cruciblhe, Inc.. Dsin of Colt Industries, Inc., 228 NLRB 723.729 (1977)443 DECISIONS OF NATIONAL LABOR RELATIONS BOARDreason for the discharge was one highly charged withemotional reaction and a determination for revenge.Respondent's attitude of mind and disposition towardthe Union is emphatically stated in the testimony of itschief executive officer, President Wooster, in terms thatleave no doubt as to his opposition to IRA. But opposi-tion alone is not enough. We do find, however, in thebackground evidence and subsequent conduct of Woos-ter, amplification of the forms by means of which Re-spondent would be inclined to express such opposition.Thus, the evidence reveals an unchanging and unbendingstance of animus maintained over the years, and continu-ing to the date of the hearing, which underscores theextent to which Wooster would go in furthering Re-spondent's opposition to IRA. Foremost are his threatsof discharge of any employee who signed a card or somuch as attended a meeting due to curiosity. Wooster'sintractability in this respect is demonstrated by his obvi-ous contempt for settled legal precedent and his contin-ued publication of the rejected argument that businessagents were not employees under the Act despite thewell-settled court opinion to the contrary.37Further, hisvigilance in uncovering and attempting to prevent anyIRA organizing effort, not only by direct cautioningconversations with officials of IRA but also by means ofinterrogation personally, and through other officials,reveal an obsessive determination to prevent Respond-ent's employees from enjoying an opportunity for a freechoice. The background evidence, together with the ex-pressions of views and actions taken during the relevantperiod and Wooster's declaration of views given on thewitness stand, establish an unwavering and continuing at-titude of contempt for, and complete disregard of, theprotected Section 7 rights of employees of Respondent.The persistence of conduct rooted in this animus isfurther demonstrated by Wooster's continued innuendosof a need to review a lack of improvement in McCau-ley's work, implying a threat of adverse action. Suchconduct, occurring in the face of all other evidence indi-cating that McCauley was, before the organizing cam-paign, Wooster's most trusted troubleshooter, and hisand Phillips' emissary in soothing out ruffled feelings andhandling neglected problems throughout areas assignedto other business agents, and in the absence of any evi-dence of deterioration in work performance, underscoresthe tenacity of Wooster's animus.On the basis of the evidence presented, I conclude thatWooster, the chief executive officer and agent of Re-spondent, was motivated in the discharge decision by anextreme and intractible animus toward the IRA, in totaldisregard of national labor policy, legal precedent, andthe purposes for which the Act was enacted."Although employer knowledge is an essential ingredi-ent to a finding of unlawful discrimination, such knowl-edge need not be established by direct proof, but may beinferred from circumstantial evidence. The same set ofcircumstances may be relied upon to support both an in-ference of knowledge and an inference of discrimina-tion."38In reading the case precedent, as to the evidence'7 See fn. 4, supra.38 Coca-Cola Borling Company of Miami. Inc., 237 NLRB 936., 944(1978), and cases cited there.activity, particularly insofar as the small plant rule is sig-nificant, I find no clear holding that this doctrine, whichunions often find so crucial in support of their chargesagainst employers, may be applied to "field" locations.However, I believe the same closeness in functioning andopportunity of observation exists in many "field" situa-tions and in such circumstances there is no logical reasonto permit artificial boundaries to limit application of avalid principle.Respondent rests its defense almost entirely on theGeneral Counsel's alleged failure to establish that Re-spondent had direct knowledge of the union activitybefore Baldit's discharge, against its denial that suchknowledge existed. In view of my evaluation of thecredibility of Wooster and Phillips, I can assign noweight to their self-serving denials other than that appro-priately accorded a pleading in order to frame the issues.The fact that the union activists agreed to conceal theiractivities does not foreclose an inference of employerknowledge in a small plant situation.39Moreover, theevidence presented in the case does not foreclose a find-ing that Wooster and Phillips had specific knowledge ofthe presence of union activity and, at least suspected Bal-dit's leadership role based in part upon his prior officialposition with the Union,40before the decision to dis-charge Baldit was made.In time sequence, on March 28, there was the discus-sion in Respondent's office among business agents, in-cluding Baldit, of holding a strategy meeting of IRAcard signers. This was followed on March 29 by a firm-ing up of a March 30 date, time, and place during abreak at the contract-demand formulation meeting forrepresented employees conducted by Marek and thebusiness agents that evening. Marek, who chaired thismeeting, was not presented as a witness. Since he is anofficer of Respondent, and the very one concerningwhom uncontradicted testimony was presented of hisprior service to Respondent in interrogating employeesabout their union activities at Wooster's direction and re-porting their replies, there is an inference that had hebeen called he would have testified adversely to Re-spondent's interest.4' Moreover, in view of the nature ofthe business agents' work, and the nature of this meeting,I find that the location, and the activity of the businessagents there, constituted an extension of Respondent'soffice or place of business. The fact that business agentsperform much of their work away from the office shouldnot nullify the underlying rationale supporting an infer-ence of knowledge of organizational activities carried onby employees in the course of performing group workfunctions in the presence of officials at a work functionlocation.42The presence of Respondent's recording sec-retary, in these circumstances, was tantamount to the39 See C. S. C Oil Company, a division of Cooke United, Inc. d/b/aOntario Gasoline d Car Wash, 228 NLRB 950, fn. 2 (1977).40 See Riverfroni Restaurant, a Corporation trading as Riverfront Resrau-rant & Dinner Theater, 235 NLRB 319, 320 (1978). Gould. Inc., 216NLRB 1031, 1035 (1975), enfd. 542 F.2d 1176 (6th Cir. 1976).41 See Laredo Coca Cola Bottling Company, 141 NLRB 167 (1979).41 Cf Lasell Junior College, 230 NLRB 1076, 1079-80 (1977).444 RETAIL CLERKS UNION LOCAL 455general presence of a foreman or other company officialat the working site in a plant.4`In other words, I would not confine application of thesmall plant doctrine to the four walls of a plant, butwould extend it to any group work activity carried onunder official supervision and/or direction. I concludethat the small plant doctrine is applicable to the situationin the instant case.44Since numerically,45Respondent'soperation falls within the small plant concept, and sup-portive factors are present,46I find that knowledge maybe inferred therefrom.The following evening International RepresentativeJohnson departed the table at an IRA function the in-stant Ingle received the message he had an urgent callfrom McCauley. She showed up in Phillips' office late onthe afternoon that Wynn visited Phillips, and the veryevening on which the business agents had scheduledtheir strategy meeting. At this stage the only informationRespondent would have learned from Marek's presenceduring the union activity of the business agents at thecontract-demand meeting were the fact of that activityand the plan to hold a strategy meeting, as this was theimport of the activity that evening. Since nothing in theconversation between Wynn and Phillips noticeably ex-cited Phillips, it is safe to infer that there was informa-tion in Johnson's visit that was the catalyst which placedso much urgency in Phillips' attempts to reach Wooster.The urgency of the information brought by Johnsonand the limitation of the knowledge gleaned by Marekcould well account for the firmness of the telephone in-struction to Elliott to attend the strategy meeting as wellas for the vagueness concerning the location. Only a di-rection by an important personage of authority could ac-count for Elliott's appearance as an uninvited guest atthe Pizza Hut meeting of March 30 pursuant to anurgent last minute call. Clearly Elliott was not trusted bythe other business agents, not only because of his close-ness to Wooster, both in neighborly proximity and as aco-rider, but also because of his special personal relation-ship with Wooster in playing cards in the office, andwhat the other business agents labeled as "favoritism"and "petism." These same factors could make him atrusted informer for Respondent. Closeness in relation-ships has been found to support a conclusion of disclo-sure of knowledge of union activity.47It is unnecessaryto identify who sent Elliott on his late evening mission tofind and invade the business agents' meeting. One couldreasonably surmise it was the result of contact withWooster by Phillips who had been so desperately tryingto reach Wooster after Johnson's visit that afternoon. Iinfer from the foregoing that Elliott reported to Re-spondent officials in detail what took place at the meet-ing. Since Elliott remembered Baldit as possessing docu-ments at that meeting, it would be logical for him toconclude that Baldit was playing a significant role in the4' See Niagara Gear Corporation, 225 NLRB 122, 124-125 (1976).44 See Wiese Plow Welding Co., Inc., 123 NLRB 616 (1959);.4 to Z Por-rion Meats, Inc., 238 NLRB 643, 644 (1978).4 Tom's Ford. Incorporated, 233 NLRB 23, 27 (19771." See Self Cycle it Marine Distributor Co., Inc., 237 NLRB 75 (1978):cf Maniac Corporation and Tackett d Manning Coal Corporation, 231NLRB 858, fn. 2 (1977), and cases cited4 See US Soil Conditioning Company. 235 NLRB 762. 764 (1978)union activity and no doubt he dutifully reported thistoo.On the basis of the foregoing, including the applicationof the small-plant doctrine,48I infer that Respondent hadknowledge of union activity by its business agents andthat by the night of March 30,49Respondent at least sus-pected, because of his past official position with IRA andhis apparent active role at the Pizza Hut meeting, thatBaldit was the instigator and cause of this union activityby its business agents.50Further, I conclude that Woos-ter had decided and so informed Phillips on the night ofMarch 30 to discharge Baldit for such activity, and usedtheir sophistication in labor law to devise a pretextualreason and format. This decision, and the urgency of car-rying it out, is consistent with Phillips having called Bal-dit's home on the morning of March 31, albeit unsuccess-fully, to direct him to report to the office that morning.Accordingly, I conclude and find that Respondent wasmotivated by an intent to retaliate against employee RoyBaldit for engaging in union activity protected by Sec-tion 7 of the Act5' and that Respondent, in dischargingBaldit for this reason52on March 31, 1978, discriminatedagainst Baldit with respect to terms and conditions ofemployment in violation of Section 8(a)(3) and interferedwith, restrained, and coerced its employees in violationof 8(a)(1) of the Act.On the basis of the foregoing and the entire record inthis case, I make the following:CONCLUSIONS OF LAW1. Respondent, Retail Clerks Union Local 455, char-tered by Retail Clerks International Union, AFL-CIO,is, and has been at all times material herein, an employerwithin the meaning of Section 2(2) of the Act, and is en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. International Representatives Association is, and hasbeen at all times material herein, a labor organizationwithin the meaning of Section 2(5) of the Act.3. By discriminatorily discharging and thereafter fail-ing and refusing to reinstate Roy Baldit to his position ofbusiness agent because of his known or suspected unionactivity protected by Section 7 of the Act, Respondenthas engaged in, and is engaging in, unfair labor practicesin violation of Section 8(a)(3) of the Act, and has inter-fered with, restrained, and coerced its employees in vio-lation of Section 8(a)(l) of the Act.' Niagara Gear Corporation, supra. Cf. Mantac Corporation, supra.49 Having found that knowledge of union activity and the decision todischarge Baldit preceded receipt of the demand for recognition it is un-necessary to determine whether Wooster in fact received a call convey-ing the content of the demand telegram before he stated his approval ofthe discharge decision recommended by Phillips50 See cases cited in fn. 40, supra.51 See Tama Meat Packing Corp., 230 NLRB 116, 126, 128 (1977). Alsosee NL.R.B. v Wal-Mart Stores Inc.. 488 F2d 114, 117 (8th Cir. 1973).and cases cited therein enforcing 201 NLRB 250 (1973).a2 It is immaterial that other business agents were in fact the ones whoinitiated the union activity and that Baldit's role was that of supporter,adviser. and supplier of information and materials because of his prior of-ficial identification with the IRA. Clearly these activities together withhis known prior affiliation would suffice to point the finger of suspicionat him445 DECISIONS OF NATIONAL LABOR RELATIONS BOARD4. The activities of Respondent, set forth above, occur-ring in connection with its operations described in sec-tion I, above, have a close, intimate, and substantial rela-tionship to trade, traffic, and commerce among the sev-eral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of com-merce.THE REMEDYHaving found that Retail Clerks Union Local 455,chartered by Retail Clerks International Union, AFL-CIO, has engaged in, and is engaging in, certain unfairlabor practices, I shall recommend that it be ordered tocease and desist therefrom and to take certain affirmativeaction deemed necessary to effectuate the policies of theAct. Having found that Respondent unlawfully dis-charged Business Agent Roy Baldit in violation of Sec-tion 8(a)(3) and (1) of the Act, I shall recommend thatRespondent be required to offer him immediate and fullreinstatement to his former position, without prejudice toany seniority or other rights and privileges previouslyenjoyed, and make him whole for any loss of pay suf-fered by him as a result of its discrimination against him,by payment to him of money equal to that which he nor-mally would have earned, absent the unlawful discharge,with backpay and interest computed under the estab-lished standard of the Board in accordance with the for-mula set forth in F. W. Woolworth Company, 90 NLRB289 (1950), with interest thereon to be computed in themanner prescribed in Florida Steel Corporation, 231NLRB 651 (1977).53Having concluded that Respondent interfered with, re-strained, and coerced employees in the exercise of rightsguaranteed in Section 7 of the Act, by discriminatingagainst Roy Baldit with respect to his tenure of employ-ment because he engaged in self organizational activitiesin concert with other employees, which unlawful con-duct permeates the very purpose and policy of the Actand which, I have found, is representative of the con-temptuous attitude of Respondent toward the rights of itsemployees and toward established legal precedent underwhich it generally benefits, I believe these are unusualcircumstances warranting a broad order. I shall thereforerecommend that Respondent be required to cease anddesist from in any manner interfering with, restraining,or coercing its employees in the exercise of their Section7 rights.Upon the foregoing findings of fact, conclusions oflaw, and the entire record in this case, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDER54The Respondent, Retail Clerks Union Local 455, char-tered by Retail Clerks International Union, AFL-CIO,its officers, agents, and representatives, shall:5a See, generally, Isis Plumbing & Heating Co., 138 NLRB 176 (1962)"4 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board. the1. Cease and desist from:(a) Discharging employees and refusing to reinstatethem in order to discourage their efforts to secure unionrepresentation.(b) In any manner interfering in its employees' exerciseof their rights to form, join, or assist International Repre-sentatives Association or any other labor organization, tobargain collectively through representatives of theirchoosing, or to engage in other concerted activities forthe purpose of collective bargaining or mutual aid orprotection.2. Take the following affirmative action designed to ef-fectuate the purposes of the Act:(a) Offer Roy Baldit immediate and full reinstatementto his former position or, if that position no longer exists,to a substantially equivalent position, without prejudiceto his seniority and other rights and privileges, and makehim whole in the manner set forth in the Remedy sectionof this Decision.(b) Preserve and, upon request, make available to theNational Labor Relations Board or its agents, for exami-nation and copying, all records necessary to determinethe amount of backpay or other payments and obliga-tions due under this Order.(c) Post at its office in Houston, Texas, and at its meet-ing halls, wherever Respondent's business is conducted,copies of the attached notice marked "Appendix."55Copies of said notice, on forms provided by the RegionalDirector for Region 23, after being duly signed by Re-spondent's representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 23, inwriting, within 20 days from the date of this Order, whatsteps have been taken by Respondent to comply here-with.findings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes."5 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."446